DENNIS, J.
As the Central Trust Company, of New York, was the trustee under both mortgages, and it was upon its application that the present receiver was appointed, the appointment must be considered to have been made as much at the instance of the second as of the first mortgage bondholders; it was made at the request of their joint representative, and each set of bondholders was equally represented therefore in the appointment. T h e special grounds upon which the second bondholders now ask for the appointment of a co-receiver to be named by them are because, as is alleged in their petition, the present receiver’s mismanagement, while superintendent of the Company was the cause of its present crippled condition, and hence a more competent man should be united with him.
This allegation is emphatically denied by the answer both of the Central Trust Co. and of the Ice Company, and the failure of the latter company to make successful conduct of its business is explained upon wholly foreign grounds; nor is there any evidence in the case to rebut this denial. The stockholders of the company, whose *212postponed rights would seem to entitle them to have some say in the matter also object to any change in the receivership. Under these circumstances, and as the present receiver has agreed to waive the usual receiver’s commissions and to take in lieu thereof a fixed amount, equal to his former salary, which amounts to considerably less than commissions, I see no reason for adding the costs of another receiver to the expenses of the management. The prayer of the petitioner will therefore be denied, but without prejudice to the right of the petitioners to move for the dismissal of the present receiver whenever any mismanagement or misconduct on his part can be shown.